J-A08006-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

L.E.C. F/K/A L.C.S.,                            IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellant

                       v.

J.A.S.,

                            Appellee                No. 1598 MDA 2014


                 Appeal from the Order Entered August 19, 2014
                 In the Court of Common Pleas of Centre County
                        Civil Division at No(s): 2009-1567


BEFORE: SHOGAN, WECHT, and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                             FILED JUNE 29, 2015

       L.E.C. f/k/a L.C.S. (“Mother”) appeals from the August 19, 2014 order

that denied her petition to relocate from the State College area in Centre

County, Pennsylvania, to her new home in Farmington, Connecticut, with her

children, E.S., a daughter born in October of 1998, and C.S., a son born in

December of 2000 (collectively, the “Children”), whom she had with her

former husband, J.A.S. (“Father”). The order also modified an existing order

in which the parties shared legal and physical custody of the Children, to

provide that Father would have primary physical custody during the school

year, and Mother would have primary physical custody in Connecticut during

the summer.       The trial court further awarded Mother and Father partial
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A08006-15


physical custody of the Children during the other parent’s period of primary

physical custody.    As discussed infra, Father has filed a motion to dismiss

this appeal due to alleged errors in Mother’s Pa.R.A.P. 1925(b) statement.

We affirm the decision of the trial court and deny Father’s motion to dismiss.

      The trial court set forth the factual background and procedural history

of this case as follows:

            Presently before the Court is a Petition for Relocation filed
      by [Mother] on May 13, 2014. Mother relocated to Connecticut
      and seeks to modify this [c]ourt’s Order of July 10, 2010, which
      ordered that the parties share legal and physical custody of the
      [Children], so that they may move with her.

             [Father] filed his Counter-Affidavit on May 14, 2014. On
      July 3, 2014, Father filed a Petition for Modification of Custody
      requesting primary custodial responsibilities during the school
      year and asking that Mother have primary custodial
      responsibilities during the summer if Mother relocates to
      Connecticut. Hearings on this matter were held on July 8, 2014,
      July 22, 2014, and August 11, 2014, and both parties have
      submitted briefs.

Trial Court Opinion, 8/19/14, at 1.

      At the hearing on July 8, 2014, Mother presented the testimony of

D.L.C., her mother. Also, the trial court interviewed the Children together,

in chambers, with counsel for both parties present. Finally, Mother testified

on her own behalf.

      At a hearing on July 22, 2014, Mother continued her testimony.

Thereafter, Father presented the testimony of R.A.Y., a family friend; S.E.H.,

E.S.’s former sixth grade teacher; and B.B., a licensed Pennsylvania private




                                      -2-
J-A08006-15


detective hired by Father’s counsel.    Finally, Father testified on his own

behalf.

      At the hearing on August 11, 2014, Mother again testified on her own

behalf. Father then testified on his own behalf and presented the testimony

of C.F.S., his mother.

      The trial court found that Mother relocated to Connecticut between the

time of the hearing on July 8, 2014 and the hearing on July 22, 2014. The

trial court then denied Mother’s petition for relocation and modified the

existing custody order to award Father primary physical custody during the

school year, and Mother primary physical custody during the summer. In its

opinion accompanying the August 19, 2014 order, the trial court stated the

following:

            At the hearing held on July 22, 2014, Mother informed
      Father and the [c]ourt that she had relocated to Connecticut the
      previous weekend.       The custody schedule will therefore
      necessarily change.      Mother and Father propose similar
      Parenting Plans wherein the [C]hildren will remain with one
      parent during the school year and spend the majority of the
      summer with the other parent.

            After considering the record, the evidence, the testimony,
      and the parties’ briefs, the Court finds that it is in the best
      interests of the [C]hildren to remain in the State College Area
      School District with Father.

Trial Court Opinion, 8/19/14, at 1-2.

      On September 18, 2014, Mother filed a notice of appeal, along with a

concise statement of errors complained of on appeal, pursuant to Pa.R.A.P.




                                    -3-
J-A08006-15


1925, raising thirty allegations of trial court error.   In her appellate brief

Mother raises only the following two issues:

      1. Whether the trial court abused its discretion and committed
      an error of law in awarding primary custody to Appellee/Father,
      where the evidence of record established that Appellee/Father is
      controlling, morally self-righteous, and less willing to cooperate
      with Appellant/Mother to advance the best interests of the
      adolescent children[?]

      2. Whether the trial court abused its discretion and committed
      an error of law in refusing to allow the adolescent children to
      move to Connecticut with Appellant/Mother, despite the
      [C]hildren’s well-reasoned and well-articulated preference to
      move with Appellant/Mother[?]

Mother’s Brief at 3 (reordered for purposes of discussion).

      On September 29, 2014, Father filed a motion to dismiss Mother’s

appeal on four bases: Mother’s Pa.R.A.P. 1925 statement is not concise;

certain issues raised in the statement are vague; Mother failed to preserve

certain issues in the trial court; and the statement contains an issue of

attorney discipline, which is within the exclusive jurisdiction of our Supreme

Court.   We find that, despite Father’s complaints about Mother’s Pa.R.A.P.

1925 statement, Mother preserved her first issue on appeal in issue eleven

in her concise statement, citing 23 Pa.C.S. § 5337(h)(4). She preserved her

second issue on appeal in her first and fourth issues in her concise

statement.    Therefore, we need not address the numerous matters about

which Father complains in his motion. Accordingly, we deny Father’s motion

to dismiss.




                                     -4-
J-A08006-15


      Initially, we observe that, as the custody hearings in this matter were

held on July 8, 2014, July 22, 2014, and August 11, 2014, the Child Custody

Act (“the Act”), 23 Pa.C.S. §§ 5321 to 5340, is applicable.      See C.R.F. v.

S.E.F., 45 A.3d 441, 445 (Pa. Super. 2012) (holding that, if the custody

evidentiary proceeding commences on or after the effective date of the Act,

i.e., January 24, 2011, the provisions of the Act apply).

      In custody cases, our standard of review is as follows:

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion.          We must accept
      findings of the trial court that are supported by competent
      evidence of record, as our role does not include making
      independent factual determinations. In addition, with regard to
      issues of credibility and weight of the evidence, we must defer to
      the presiding trial judge who viewed and assessed the witnesses
      first-hand. However, we are not bound by the trial court’s
      deductions or inferences from its factual findings. Ultimately,
      the test is whether the trial court’s conclusions are unreasonable
      as shown by the evidence of record.            We may reject the
      conclusions of the trial court only if they involve an error of law,
      or are unreasonable in light of the sustainable findings of the
      trial court.

C.R.F., 45 A.3d at 443 (citation omitted).

      We have stated:

      [t]he discretion that a trial court employs in custody matters
      should be accorded the utmost respect, given the special nature
      of the proceeding and the lasting impact the result will have on
      the lives of the parties concerned. Indeed, the knowledge
      gained by a trial court in observing witnesses in a custody
      proceeding cannot adequately be imparted to an appellate court
      by a printed record.




                                     -5-
J-A08006-15


Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006).          Moreover, in

M.A.T. v. G.S.T., 989 A.2d 11 (Pa. Super. 2010) (en banc), we stated the

following regarding an abuse of discretion standard:

            Although we are given a broad power of review, we are
      constrained by an abuse of discretion standard when evaluating
      the court’s order. An abuse of discretion is not merely an error
      of judgment, but if the court’s judgment is manifestly
      unreasonable as shown by the evidence of record, discretion is
      abused. An abuse of discretion is also made out where it
      appears from a review of the record that there is no evidence to
      support the court’s findings or that there is a capricious disbelief
      of evidence.

Id. at 18-19 (quotation and citations omitted).

      With any custody case decided under the Act, the paramount concern

is the best interests of the child. 23 Pa.C.S. §§ 5328, 5338. Section 5338

provides that, upon petition, a trial court may modify a custody order if it

serves the best interests of the child. 23 Pa.C.S. § 5338. Section 5328(a)

sets forth the best-interest factors that the trial court must consider. E.D. v.

M.P., 33 A.3d 73, 80-81, n.2 (Pa. Super. 2011).

      Section 5323 of the Act provides for the following types of awards:

      (a) Types of       award.—After considering the factors set forth in
      section 5328        (relating to factors to consider when awarding
      custody), the       court may award any of the following types of
      custody if it is   in the best interest of the child:

          (1) Shared physical custody.

          (2) Primary physical custody.

          (3) Partial physical custody.

          (4) Sole physical custody.

                                        -6-
J-A08006-15



         (5) Supervised physical custody.

         (6) Shared legal custody.

         (7) Sole legal custody.

23 Pa.C.S. § 5323(a).

     Section 5328(a) of the Act provides as follows:

     § 5328. Factors to consider when awarding custody

     (a) Factors.—In ordering any form of custody, the court shall
     determine the best interest of the child by considering all
     relevant factors, giving weighted consideration to those factors
     which affect the safety of the child, including the following:

            (1) Which party is more likely to encourage and permit
     frequent and continuing contact between the child and another
     party.

            (2) The present and past abuse committed by a party or
     member of the party’s household, whether there is a continued
     risk of harm to the child or an abused party and which party can
     better provide adequate physical safeguards and supervision of
     the child.

           (2.1) The information set forth in section 5329.1(a)(1) and
     (2) (relating to consideration of child abuse and involvement
     with protective services).

           (3) The parental duties performed by each party on behalf
     of the child.

          (4) The need for stability and continuity in the child’s
     education, family life and community life.

           (5) The availability of extended family.

           (6) The child’s sibling relationships.




                                     -7-
J-A08006-15


             (7) The well-reasoned preference of the child, based on
       the child’s maturity and judgment.

            (8) The attempts of a parent to turn the child against the
       other parent, except in cases of domestic violence where
       reasonable safety measures are necessary to protect the child
       from harm.

             (9) Which party is more likely to maintain a loving, stable,
       consistent and nurturing relationship with the child adequate for
       the child’s emotional needs.

             (10) Which party is more likely to attend to the daily
       physical, emotional, developmental, educational and special
       needs of the child.

              (11) The proximity of the residences of the parties.

            (12) Each party’s availability to care for the child or ability
       to make appropriate child-care arrangements.

              (13) The level of conflict between the parties and the
       willingness and ability of the parties to cooperate with one
       another. A party’s effort to protect a child from abuse by
       another party is not evidence of unwillingness or inability to
       cooperate with that party.

           (14) The history of drug or alcohol abuse of a party or
       member of a party’s household.

           (15) The mental and physical condition of a party or
       member of a party’s household.

              (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).1

____________________________________________


1
  Effective January 1, 2014, the statute was amended to include an
additional factor at 23 Pa.C.S. § 5328(a)(2.1) (providing for consideration of
child abuse and involvement with child protective services).         Although
(Footnote Continued Next Page)


                                           -8-
J-A08006-15


      Where a request for relocation of the subject child along with a parent

is involved, the trial court must consider the following ten relocation factors

set forth within section 5337(h) of the Act:

      (h) Relocation factors.—In determining whether to grant a
      proposed relocation, the court shall consider the following
      factors, giving weighted consideration to those factors which
      affect the safety of the child:

          (1) The nature, quality, extent of involvement and
          duration of the child’s relationship with the party
          proposing to relocate and with the nonrelocating party,
          siblings and other significant persons in the child’s life.

          (2) The age, developmental stage, needs of the child and
          the likely impact the relocation will have on the child’s
          physical, educational and emotional development, taking
          into consideration any special needs of the child.

          (3) The feasibility of preserving the relationship between
          the nonrelocating party and the child through suitable
          custody arrangements, considering the logistics and
          financial circumstances of the parties.

          (4) The child’s preference, taking into consideration the
          age and maturity of the child.

          (5) Whether there is an established pattern of conduct of
          either party to promote or thwart the relationship of the
          child and the other party.

          (6) Whether the relocation will enhance the general
          quality of life for the party seeking the relocation,
          including, but not limited to, financial or emotional benefit
          or educational opportunity.
                       _______________________
(Footnote Continued)

applicable at the time of the custody hearings in this matter, there was no
evidence that would have required the trial court’s consideration of this
factor.



                                            -9-
J-A08006-15


          (7) Whether the relocation will enhance the general
          quality of life for the child, including, but not limited to,
          financial or emotional benefit or educational opportunity.

          (8) The reasons and motivation of each party for seeking
          or opposing the relocation.

          (9) The present and past abuse committed by a party or
          member of the party’s household and whether there is a
          continued risk of harm to the child or an abused party.

          (10) Any other factor affecting the best interest of the
          child.

23 Pa.C.S. § 5337(h).     See E.D., 33 A.3d at 81-82 (stating that “Section

5337(h) mandates that the trial court shall consider all of the factors listed

therein, giving weighted consideration to those factors affecting the safety of

the child.”).

      In A.V. v. S.T., 87 A.3d 818 (Pa. Super. 2014), this Court explained

the following:

      “All of the factors listed in section 5328(a) are required to be
      considered by the trial court when entering a custody order.”
      J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa. Super. 2011) (emphasis
      in original). Section 5337(h) requires courts to consider all
      relocation factors. E.D., supra at 81. The record must be clear
      on appeal that the trial court considered all the factors. Id.

            Section 5323(d) provides that a trial court “shall delineate
      the reasons for its decision on the record or in open court or in a
      written opinion or order.” 23 Pa.C.S.A. 5323(d). Additionally,
      “section 5323(d) requires the trial court to set forth its
      mandatory assessment of the sixteen [Section 5328 custody]
      factors prior to the deadline by which a litigant must file a notice
      of appeal.” C.B. v. J.B., 65 A.3d 946, 955 (Pa. Super. 2013),
      appeal denied, [620 Pa. 727], 70 A.3d 808 (2013). Section
      5323(d) applies to cases involving custody and relocation.
      A.M.S. v. M.R.C., 70 A.3d 830, 835 (Pa. Super. 2013).


                                     - 10 -
J-A08006-15


            In expressing the reasons for its decision, “there is no
      required amount of detail for the trial court’s explanation; all
      that is required is that the enumerated factors are considered
      and that the custody decision is based on those considerations.”
      M.J.M. v. M.L.G., 63 A.3d 331, 336 (Pa. Super. 2013), appeal
      denied, [620 Pa. 710], 68 A.3d 909 (2013).            A court’s
      explanation of reasons for its decision, which adequately
      addresses the relevant factors, complies with Section 5323(d).
      Id.

Id. at 822-823.

      Moreover, “[w]hen a custody dispute involves a request by a party to

relocate, we have explained ‘there is no black letter formula that easily

resolves relocation disputes; rather, custody disputes are delicate issues that

must be handled on a case-by-case basis.’” C.M.K. v. K.E.M., 45 A.3d 417,

421 (Pa. Super. 2012). As the party proposing the relocation, Mother had

the burden of establishing that the relocation will best serve the interests of

the Children as shown under the factors set forth in section 5337(h). Id. at

427 n.1; 23 Pa.C.S. § 5337(i)(1). Each party had the burden of establishing

the integrity of his motives in either seeking or opposing the relocation.

C.M.K., 45 A.3d at 427 n.1; 23 Pa.C.S. § 5337(i)(2).

      With regard to the section 5328(a) factors, the trial court found the

following:

      1. Which party is more likely to encourage and permit
      frequent and continuing contact between the child and
      another party.

            Both parties are likely to encourage and permit frequent
      and continuing contact between the [C]hildren and the other
      party. Mother and Father have each created traditions for the
      [C]hildren, such as spending the Fourth of July weekend with

                                    - 11 -
J-A08006-15


     Mother’s family in Maine and going on an Easter egg hunt with
     Father, and each party supports the other in maintaining those
     traditions. Both Mother and Father also encourage and permit
     the [C]hildren to keep in contact with their extended family,
     especially their grandparents on holidays such as Mother’s Day
     and Father’s Day. When the [C]hildren are in Father’s custody,
     he encourages them to contact Mother’s parents on holidays,
     and vice versa.

           The [c]ourt is concerned that Mother is not flexible about
     allowing the [C]hildren to spend time with Father and his
     extended family during her periods of custody when she is not
     able to be with the [C]hildren. In a recent example, Mother took
     [E.S.] to Johnstown for a basketball tournament on a Saturday
     and left [C.S.] alone for the day. [C.S.] spent the day biking
     with a friend and was then to come home and eat dinner alone.
     Father called [C.S.], found out he was spending the evening
     alone, and invited him to dinner at the Paternal Grandparents’
     house. After Father informed Mother of the same, she called
     [C.S.], yelled at him, and left him in tears. [C.S.] is entering the
     eighth grade and as such is still a child. Although he may be left
     alone for brief periods of time, the [c]ourt believes it would have
     been preferable for him to either have gone with Mother and
     [E.S.] to Johnstown or to have spent the evening with Father
     and Paternal Grandparents instead of spending the evening
     alone.

     2. The present and past abuse committed by a party or
     member of the party’s household, whether there is a
     continued risk of harm to the child or an abused party and
     which party can better provide adequate physical
     safeguards and supervision of the child.

           The parties did not present evidence regarding abuse
     committed by any party. Mother testified that she feels belittled
     by the way Father communicates with her. The [c]ourt did not
     observe Father belittling Mother and believes that the parties can
     avoid any accusations of the same by communicating through
     text messaging and email.

     3. The parental duties performed by each party on behalf
     of the child.




                                    - 12 -
J-A08006-15


           Each party performs parental duties when the [C]hildren
     are in his or her care and custody. The parents each spend a
     great deal of time with their children and support them in their
     endeavors.     Both parties assist the [C]hildren with their
     homework, coordinate their extracurricular activities, maintain
     routines for them, and attend their various sporting events.
     They separately plan annual vacations for the [C]hildren and
     take them to locales such as Maine, Florida, the Cayman Islands,
     and California. They also celebrate holidays such as Easter and
     Christmas with the [C]hildren.

     4. The need for stability and continuity in the child’s
     education, family life and community life.

           Both children are very involved in sports in the State
     College Area School District and are excelling academically.
     [E.S.] is involved with basketball, volleyball, and track and field.
     [C.S.] is involved in football and volleyball. The [C]hildren have
     a great deal of extended family in the State College area with
     whom they share close relationships. Paternal Grandparents live
     in State College and regularly host Sunday night family dinners
     during Father’s custody periods. Father’s brother and sister-in-
     law and the [C]hildren’s two cousins live in State College near
     where Mother lived, and [E.S.] in particular is close with her
     cousins. Both parents testified that the [C]hildren have a great
     network of friends in State College.         By all accounts, the
     [C]hildren are thriving in their education, family life, and
     community life.

     5. The availability of extended family.

           In State College, the [C]hildren’s Paternal Grandparents,
     uncle, aunt, and cousins are readily available and active in the
     [C]hildren’s lives. As explained above, the [C]hildren enjoy
     family dinners at Paternal Grandparents’ house on Sundays.
     Paternal Grandparents also attend their sporting and other
     extracurricular events, such as concerts. Paternal Grandparents
     are available to assist Father with childcare, particularly in the
     afternoons if he is unavailable to get the [C]hildren off the bus.
     Maternal Grandparents live in Connecticut but visit regularly, as
     often as twice per month to attend the [C]hildren’s sporting
     events.

     6. The child’s sibling relationships.

                                    - 13 -
J-A08006-15



          The [C]hildren have lived together for their entire lives and
     no evidence was presented to suggest that they should be
     separated from one another.

     7. The well-reasoned preference of the child, based on the
     child’s maturity and judgment.

           The [c]ourt interviewed the [C]hildren together. Both
     children are mature for their age and show good judgment.
     They first made it clear that they preferred the equally shared
     arrangement that they have now. Given that is no longer a
     possibility, [E.S.] expressed a preference to move to Connecticut
     with Mother. She stated that she would prefer to live with
     Mother because she feels Mother supports her while she does
     not always see eye to eye with Father. She also told the [c]ourt
     that she would probably ask to stay with Mother if it were Father
     who was planning to relocate.          [C.S.] did not express a
     preference, but did explain how he had researched schools in
     Connecticut. He was impressed by what he learned about the
     Connecticut schools in his research.

           Additionally, Mother testified that she would not have filed
     her Petition to Relocate if the [C]hildren had not told her they
     wanted to move to Connecticut. Based on the age and maturity
     of the [C]hildren, as well as Mother’s testimony, the [c]ourt finds
     that [E.S.’s] desire to remain with Mother weighs in favor of
     Mother in this analysis, while [C.S.] remains neutral.

     8. The attempts of a parent to turn the child against the
     other parent, except in cases of domestic violence where
     reasonable safety measures are necessary to protect the
     child from harm.

          No evidence was presented regarding the attempts of a
     parent to turn the [C]hildren against the other parent.

     9. Which party is more likely to maintain a loving, stable,
     consistent and nurturing relationship with the child
     adequate for the child’s emotional needs.

            Both parties appear to be capable of maintaining
     relationships with the [C]hildren that suit their emotional needs.


                                   - 14 -
J-A08006-15


     10. Which party is more likely to attend to the daily
     physical, emotional, developmental, educational and
     special needs of the child.

           Both parties are equally capable of attending to the daily
     physical, emotional, developmental, and educational needs of
     the [C]hildren. Mother and Father are both actively involved in
     the [C]hildren’s lives and tend to their physical, emotional,
     developmental, and educational needs.

     11. The proximity of the residences of the parties.

           Mother relocated to Farmington, Connecticut and Father
     resides in Port Matilda, Pennsylvania. The distance between the
     parties’ homes is an approximately 5 ½ hour drive.

     12. Each party’s availability to care for the child or ability
     to make appropriate childcare arrangements.

           Both parties are available to care for the [C]hildren or able
     to make appropriate childcare arrangements.            Mother has
     occasionally allowed her paramour, [R.B.], to care for the
     [C]hildren while she has other engagements. Father presented
     testimony that Paternal Grandparents and his next door
     neighbors are available to help him with childcare on the few
     occasions where he needs it.

     13. The level of conflict between the parties and the
     willingness and ability of the parties to cooperate with
     one another. A party’s effort to protect a child from abuse
     by another party is not evidence of unwillingness or
     inability to cooperate with that party.

            Although there is a high level of conflict between the
     parties, they appear able to cooperate to preserve each parent’s
     relationship with the [C]hildren.          Mother and Father
     communicate effectively through text messaging and email.
     Both parties must make an effort not to communicate with one
     another through the [C]hildren.

     14. The history of drug or alcohol abuse of a party or
     member of a party’s household.




                                   - 15 -
J-A08006-15


            Neither party presented evidence regarding any history of
      drug or alcohol abuse by a party or a member of a party’s
      household.     Mother admits to drinking alcohol when the
      [C]hildren are in Father’s custody, and Father is concerned that
      photographs of Mother at an annual “Santa Crawl” drinking
      event in State College are publicly available on Facebook. On
      review of the photographs, the [c]ourt notes that Mother is not
      holding an alcoholic beverage in any of them. If [E.S.] or [C.S.]
      should happen upon the photographs, the [c]ourt is confident
      that Mother could explain the “Santa Crawl” event to them in an
      age-appropriate way.

      15. The mental and physical condition of a party or
      member of a party’s household.

            Neither party presented evidence regarding the mental or
      physical condition of a party or a member of a party’s household.

Trial Court Opinion, 8/19/14, at 2-7.

      The trial court analyzed the relocation factors set forth in section

5337(h) as follows:

      1. The nature, quality, extent of involvement and duration
      of the child’s relationship with the party proposing to
      relocate and with the nonrelocating party, siblings and
      other significant persons in the child’s life.

            Both parties have significant relationships with the
      [C]hildren and are fit and capable parents who have evidenced a
      continuing desire to stay actively involved in their children’s
      lives. These relationships have flourished under the shared
      physical custody arrangement that has been in place since April
      3, 2009. Both parents support the [C]hildren academically,
      emotionally, and socially.

             [E.S.] told the Court that she occasionally does not see
      eye to eye with her [f]ather, especially regarding her
      extracurricular activities. ln one instance, [E.S.] wanted to
      participate in a traveling basketball team but Father did not
      approve of her doing so because she was doing poorly in her
      math class and he felt she was already overextended with school
      and sports.       The issues between [E.S.] and Father are

                                    - 16 -
J-A08006-15


     exacerbated when Mother encourages [E.S.] to participate in
     activities without first speaking with Father.    Although the
     [c]ourt appreciates that Mother embraces a style of parenting
     that emphasizes allowing teenagers to make their own decisions,
     [E.S.] and [C.S.] are still children who need their parents to
     cooperate in helping them to make those decisions. Mother and
     Father should communicate with one another about the
     [C]hildren’s activities before encouraging the Children to
     participate.

            The [C]hildren are closely bonded to one another and have
     significant relationships with both sets of grandparents. Both
     parents testified that the [C]hildren have strong networks of
     friends within State College. They are actively involved in the
     community, participating in sports and volunteering.

           This factor weighs against relocation.

     2. The age, developmental stage, needs of the child and
     the likely impact the relocation will have on the child’s
     physical, educational and emotional development, taking
     into consideration any special needs of the child.

           [E.S.] is currently 15 years old and entering the 10 th grade
     while [C.S.] is 13 years old and is entering the 8 th grade. Both
     children are very involved in sports, and [E.S.] is already
     practicing with her team in anticipation of the upcoming
     volleyball season. They are excelling academically, and [C.S.] is
     taking advanced math courses. Mother presented evidence to
     demonstrate that the [C]hildren would have the opportunity to
     continue their athletic pursuits in Connecticut, but they are
     already established with their coaches and teammates in
     volleyball, football, basketball, and track and field in State
     College.

           This factor weighs against relocation.

     3. The feasibility of preserving the relationship between
     the nonrelocating party and the child through suitable
     custody arrangements, considering the logistics and
     financial circumstances of the parties.

          The [c]ourt is concerned that Mother did not take into
     account the feasibility of preserving the relationship between the

                                   - 17 -
J-A08006-15


     nonrelocating party and the [C]hildren through suitable custody
     arrangements before she relocated to Connecticut considering
     the distance between State College, Pennsylvania and
     Farmington, Connecticut and the [C]hildren’s busy schedules.
     The parties testified that the driving time between the two
     houses is approximately 5 ½ hours, resulting in the [C]hildren
     spending over 10 hours in the car to visit the noncustodial
     parent. As the [c]ourt has stated throughout this Opinion, the
     [C]hildren are very involved in multiple sports teams. The
     [c]ourt expects this involvement to grow as the [C]hildren
     advance in high school. The [C]hildren also have active social
     calendars with both friends and family. Finally, and perhaps
     most importantly, the [C]hildren have demanding academic
     schedules with honors classes. [C.S.] is already in advanced
     math, and the [c]ourt anticipates he will continue to carry a
     challenging academic load. The [C]hildren will have difficulty
     balancing such demanding schedules with monthly visits to the
     noncustodial parent.

          This factor weighs against relocation.

     4. The child’s preference, taking into consideration the
     age and maturity of the child.

          The [c]ourt adopts the analysis described under factor
     seven of the custody factors.

          This factor weighs in favor of relocation.

     5. Whether there is an established pattern of conduct of
     either party to promote or thwart the relationship of the
     child and the other party.

           The [c]ourt adopts the analysis described under factor one
     of the custody factors.

          This factor weighs against relocation.

     6. Whether the relocation will enhance the general quality
     of life for the party seeking the relocation, including, but
     not limited to, financial or emotional benefit or
     educational opportunity.




                                   - 18 -
J-A08006-15


           The relocation will improve Mother’s quality of life because
     she has accepted a tenure track position in her chosen field and
     because her home in Connecticut is in close proximity to her
     parents, extended family, and friends. Mother testified that she
     put her career second to Father’s while they were married and
     she feels that now is the right time to advance her career.
     Mother’s financial situation in Connecticut appears to be
     substantially similar, if slightly improved, from her opportunities
     in Pennsylvania. Mother’s home in Connecticut is substantially
     similar to her home in Pennsylvania.

           This factor weighs in favor of relocation.

     7. Whether the relocation will enhance the general quality
     of life for the child, including, but not limited to, financial
     or emotional benefit or educational opportunity.

            The [C]hildren have a high quality of life in Centre County,
     Pennsylvania. They are doing extremely well by all accounts
     academically, socially, and in their extracurricular activities.
     Mother presented evidence that the schools in Farmington,
     Connecticut are on par with the State College Area School
     District, the [C]hildren would be closer in proximity to Maternal
     Grandparents, and the [C]hildren would have the opportunity to
     participate in their chosen sports. Their overall quality of life in
     Connecticut would therefore be similar to their quality of life in
     Pennsylvania.

           This factor weighs against relocation.

     8. The reasons and motivation of each party for seeking or
     opposing the relocation.

            Mother relocated to Connecticut to pursue a tenure-track
     position and testified that she is seeking relocation for the
     [C]hildren because they have expressed a desire to move with
     her. Mother testified that if the [C]hildren told her they did not
     want to move, then she would not have filed for their relocation.

           Father’s motivation in opposing relocation is that he
     believes it is in the [C]hildren’s best interests to finish their
     schooling in the State College Area School District where they
     have flourished.


                                    - 19 -
J-A08006-15


              This factor weighs against relocation.

       9. The present and past abuse committed by a party or
       member of the party’s household and whether there is a
       continued risk of harm to the child or an abused party.

             Mother testified that she feels Father belittles her every
       time they communicate, but the [c]ourt does not find this
       testimony credible. Additionally, there is no risk of harm to the
       [C]hildren or any other party.

              This factor is neutral.

             Based on the foregoing, the Court determines it is in the
       [C]hildren’s best interests for Mother and Father to share legal
       custody and for Father to have primary physical custody subject
       to Mother’s periods of partial physical custody.

             The Court further finds that it is in the [C]hildren’s best
       interests to remain in Centre County, Pennsylvania, and not to
       relocate to Farmington, Connecticut. Mother failed to meet her
       burden that it would be in the [C]hildren’s best interests to move
       to Connecticut.

              For all the foregoing reasons, the Court denies Mother’s
       Petition to Relocate and orders that the parties shall share legal
       custody and Father shall have primary physical custody of the
       [C]hildren subject to Mother’s periods of partial physical custody.
       These custody arrangements along with additional requirements
       for the parents are set forth below.

Trial Court Opinion, 8/19/14, at 7-11.2

____________________________________________


2
  We distinguish the instant case from D.K. v. S.P.K., 102 A.3d 467, 477-
478 (Pa. Super. 2014), in which a panel of this Court held that the trial court
must consider section 5337(h) factors only where a parent is relocating with
a child. In the instant matter, Mother filed her petition to relocate with the
Children, but moved between the first and second day of hearings. Thus,
the situation is distinguishable from the scenario in D.K. Accordingly, it was
appropriate for the trial court to address the section 5337(h) factors in
rendering its decision.



                                          - 20 -
J-A08006-15


      We first address Mother’s issue in which she argues that the trial court

abused its discretion in awarding primary custody to Father, as Mother

contends that the evidence of record established that Father is controlling,

morally self-righteous, and less willing to cooperate with Mother to advance

the best interests of the adolescent children. Ultimately, Mother would like

to have this Court re-weigh the evidence and make new credibility

determinations.   Mother’s Brief at 55.    Relying on V.B. v. J.E.B., 55 A.3d

1193 (Pa. Super. 2013), Mother asks this Court to reverse the order of the

trial court and substitute our own order permitting her to relocate and to

modify the existing custody order and award her primary physical custody of

the Children during the school year.      Id.   In the alternative, Mother asks

that we vacate the trial court order and remand the matter to the trial court.

Id.

      The trial court acknowledged that Mother testified that Father belittles

her every time they communicate. See Trial Court Opinion, 8/19/14, at 2,

10 (regarding its discussion of sections 5328(a)(2) and 5337(h)(9), as

relates to abuse of a party or continued risk of harm to the child). The trial

court did not observe Father belittling Mother at the hearings, and did not

find Mother’s testimony credible on this point. Id. Moreover, the trial court

found that there was no risk of harm to the Children or any other party from

Father.   Id.   The trial court suggested that the parties could avoid any




                                    - 21 -
J-A08006-15


accusations of Father belittling Mother by communicating through text

messages and email. Id. at 3 (section 5328(a)(2)).

      With regard to section 5328(a)(13), the trial court found that,

although there is a high level of conflict between the parents, they appear

able to cooperate to preserve the other parent’s relationship with the

Children. Id. at 6 (section 5328(a)(13)). The trial court found that Mother

and Father communicate effectively through text messaging and email, and

instructed that both parties must make an effort not to communicate with

one another through the Children. Id. The trial court accorded the abuse

factor neutral weight with regard to relocation.        Id. at 10 (section

5337(h)(9)).

      Additionally, the trial court considered E.S.’s testimony that she

occasionally does not see eye-to-eye with Father, especially regarding her

extracurricular activities.   Trial Court Opinion, 8/19/14, at 7 (section

5337(h)(1)). The trial court gave as an example the one instance in which

E.S. wanted to participate in a traveling basketball team, but Father did not

approve of her doing so because E.S. was doing poorly in her math class and

Father felt she was already overextended with school and sports. Id. The

trial court found that the issues between E.S. and Father are exacerbated

when Mother encourages E.S. to participate in activities without first

speaking with Father. Id. The trial court recognized that the parties have

different parenting styles, but observed that the Children are teenagers who


                                   - 22 -
J-A08006-15


need their parents to cooperate in assisting them in making decisions. Id.

The court instructed the parties to communicate with one another about the

Children’s activities before encouraging the Children to participate. Id.

      Moreover, the trial court found that the Children are closely bonded to

one   another   and   have   significant   relationships   with   both   sets   of

grandparents. Id. at 8. The court stated that both parents testified that the

Children have strong networks of friends in State College and are active in

the community, participating in sports and volunteering. Id. The trial court

determined that the first factor weighed against relocation. Id.

      Further, in assessing section 5337(h)(5), the trial court found that

Mother has engaged in behavior to thwart the relationship of the Children

with Father, incorporating its discussion of section 5328(a)(1).         Id. at 9

(section 5337(h)(5)).    The trial court was concerned that Mother is not

flexible about allowing the Children to spend time with Father and his

extended family during her periods of custody when she is not able to be

with the Children.      Id. at 2-3.     The trial court pointed to Mother’s

chastisement of C.S. when he spent an evening having dinner with Father

and Father’s parents, because Mother had left C.S. at home alone while she

took E.S. to Johnstown for the day. Id. at 3 (section 5328(a)(1)). The trial

court found that C.S. was in eighth grade and noted that he is still a child.

Id. The court stated that, although C.S. may be left alone for brief periods,

it would have been preferable for him to have accompanied Mother and E.S.


                                      - 23 -
J-A08006-15


to Johnstown for the day, or to have spent the evening with Father and his

paternal grandparents, instead of spending the evening alone. Id. at 3. The

trial court, incorporating its findings with regard to section 5328(a)(1), found

that factor 5337(h)(5), weighed against relocation. Id. at 9.

       While Mother argues that Father is controlling, morally self-righteous,

and unwilling to cooperate with her to advance the best interests of the

Children, the trial court regarded Mother as the party who had been less

cooperative with Father and found that Mother’s behavior weighed against

permitting her relocation with the Children. There is ample evidence in the

certified   record    to   support    the      trial   court’s   credibility   and   weight

determinations that Mother, not Father, has exhibited behavior that was not

in the best interest of the Children.3 Accordingly, we discern no abuse of the

trial court’s discretion in making this finding. C.R.F., 45 A.3d at 443.

       Next, we address Mother’s contention that the trial court abused its

discretion and committed an error of law in refusing to allow the Children to

move to Connecticut to reside with Mother, despite a well-reasoned and

well-articulated preference to live with Mother.             In essence, Mother claims

the trial court ignored the wishes of the Children.                  Regarding a child’s
____________________________________________


3
  We note that although Father did not approve of Mother’s participation in
the Santa Crawl and the posting of the photographs to the Internet, the trial
court did not weigh Mother’s participation in the Santa Crawl, and the
posting of the photographs depicting her participation in that event, against
Mother.    See Trial Court Opinion, 8/19/14, at 6-7 (discussing section
5328(a)(14)).



                                          - 24 -
J-A08006-15


preference, this Court has long stated that the child’s preference must be

based on good reasons, and his or her intelligence must be considered.

McMillen v. McMillen, 602 A.2d 845, 847 (Pa. 1992). “The weight to be

given a child’s testimony as to his preference can best be determined by the

judge before whom the child appears.” Id.

     In assessing section 5328(a)(7), the trial court took into account the

age and maturity of E.S. and C.S., finding them mature for their ages and

showing good judgment.     Trial Court Opinion, 8/19/14, at 4-5.   The trial

court considered the preference of the Children to remain with the existing

equally shared custody arrangement.         Id. at 5.   The trial court also

acknowledged E.S.’s stated preference to relocate with Mother because

Mother supports her, and she does not always see eye-to-eye with Father.

The trial court also recognized E.S.’s testimony that, if were Father the

parent who was relocating to Connecticut instead of Mother, E.S. would

desire to remain in Pennsylvania and to be placed in the primary custody of

Mother. Id. at 5.

     The trial court found that, although C.S. had researched schools in

Connecticut and was impressed by the results of his research, C.S. did not

express a preference for either remaining with Father in Pennsylvania or

relocating to Connecticut with Mother.   Trial Court Opinion, 8/19/14, at 5.

Moreover, the trial court considered Mother’s testifimony that, had the

Children not told her that they wanted to move to Connecticut, she would


                                   - 25 -
J-A08006-15


not have filed her relocation petition. Id. at 5, 10. The trial court concluded

that, based on the ages and maturity of the Children, as well as on Mother’s

testimony, E.S.’s preference to remain with Mother weighed in favor of

granting relocation as to E.S., but that the factor was neutral with regard to

C.S.   Id. at 5.    The trial court also found that Father’s motivation in

opposing the relocation is that he believes it is in the Children’s best

interests to finish their schooling in the State College Area School District,

where they have flourished. Id. at 10 (section 5337(h)(8)).

       In its Pa.R.A.P. 1925 opinion, the trial court further explained the

following:

       [W]hile important to the [c]ourt’s analysis, [E.S.’s] well-
       reasoned preference to move did not overcome the weight of all
       of the other factors the [c]ourt is required to consider. The
       [c]ourt soundly determined[,] based on all of the factors
       together[,] that it was not in the [C]hildren’s best interests to
       relocate. Father’s opposition to the relocation was aligned with
       the [C]hildren’s best interests.

Trial Court Opinion, 10/8/15, at 2.

       Mother complains that the trial court did not acknowledge that C.S.

expressed a preference to move to Connecticut and did not accord his stated

preference any weight.     The trial court’s conclusion that C.S. stated his

preference mainly based on the research he had done into the schools in

Connecticut is supported by competent, clear, and convincing evidence in

the record.   However, we find no abuse of the trial court’s discretion in

failing to accord C.S.’s preference controlling weight. After a careful review


                                      - 26 -
J-A08006-15


of the record in this matter, including the testimonial and documentary

evidence, we discern that the trial court’s conclusion as to the credibility and

weight to be accorded to the preferences articulated by E.S. and C.S. is

supported by the competent, clear, and convincing evidence in the record.

McMillen, 602 A.2d at 847; C.R.F., 45 A.3d at 443.

      In summary, we conclude that the trial court did not abuse its

discretion in determining that the weight of all of the factors, taken together,

militated against granting Mother’s petition for relocation. Accordingly, we

affirm the order of the trial court denying relocation and modifying the

physical custody order to award Father primary physical custody of the

Children during the school year, and Mother primary physical custody during

the summer. As previously mentioned, we deny Father’s motion to dismiss

the appeal.

      Order affirmed. Motion to dismiss appeal denied.

      Judge Wecht joins the Memorandum.

      Judge Strassburger files a Dissenting Memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/29/2015




                                     - 27 -